         Case 1:18-cv-10320-AJN Document 99
                                         98 Filed 07/07/20
                                                  07/01/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                       7/7/2020


                                                             Civ. A. No. 1:18-cv-10320-AJN
IN RE EVOQUA WATER TECHNOLOGIES
CORP. SECURITIES LITIGATION



            STIPULATION AND [PROPOSED] CONFIDENTIALITY ORDER

       WHEREAS, Lead Plaintiffs City of Omaha Police and Fire Retirement System and

Louisiana Sheriffs’ Pension & Relief Fund (together, the “Plaintiffs”) and Defendants Evoqua

Water Technologies Corp., Ronald C. Keating, Benedict J. Stas, Martin Lamb, Nick Bhambri,

Gary Cappeline, Judd Gregg, Brian R. Hoesterey, Vinay Kumar, and Peter M. Wilver (together,

the “Evoqua Defendants”); Defendants AEA Investors LP, AEA EWT Holdings LP, AEA EWT

Holdings GP LLC, AEA Investors Fund V LP, AEA Investors Participant Fund V LP, AEA

Investors QP Participant Fund V LP, AEA Investors Fund V-A LP, AEA Investors Fund V-B LP,

AEA Investors PF V LLC, AEA Investors Partners V LP, and AEA Management (Cayman) Ltd.

(together, the “AEA Defendants”); and Defendants Citigroup Global Markets Inc., Cowen and

Company, LLC, Credit Suisse Securities (USA) LLC, Goldman Sachs & Co. LLC, J.P. Morgan

Securities LLC, Morgan Stanley & Co. LLC, RBC Capital Markets, LLC, Robert W. Baird & Co.

Incorporated, Raymond James & Associates, Inc., Stifel, Nicolaus & Company, Incorporated, and

Wells Fargo Securities, LLC (together, the “Underwriter Defendants”) (collectively, the “Parties”

and individually, a “Party”) have each sought formal and informal discovery from the other, and

may seek discovery from non-parties, in relation to this litigation (the “Action”);

       WHEREAS, the Parties request that this Court issue a protective order pursuant to Rule

26(c) of the Federal Rules of Civil Procedure to protect the confidentiality of non-public and
         Case 1:18-cv-10320-AJN Document 99
                                         98 Filed 07/07/20
                                                  07/01/20 Page 2 of 14



competitively sensitive information that they may need to disclose in connection with discovery

in this Action;

       WHEREAS, the Parties agree to the following terms; and

       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this Action;

       IT IS HEREBY ORDERED that any person subject to this Order – including, without

limitation, the Parties, their representatives, agents, experts, and consultants; all non-parties

providing discovery in this Action; and all other interested persons with actual or constructive

notice of this Order – will adhere to the following terms:

I.     Designation of Materials as Confidential or Highly Confidential

       1.         This Order applies to any document, information, or other tangible or intangible

thing (collectively, “Discovery Material”) that a person has designated as “Confidential” or

“Highly Confidential” in accordance with the terms of this Order. This Order applies to copies,

excerpts, abstracts, analyses, summaries, descriptions, or other forms of recorded information or

data containing, reflecting, or disclosing all or parts of designated documents.

       2.         Any Party to this litigation and any non-party, as described in Paragraph 5,

producing Discovery Material (the “Producing Party”) shall have the right to designate as

“Confidential,” subject to this Order, any Discovery Material or portion of such Discovery

Material that the Producing Party reasonably, and in good faith, believes contains:

                  a.   non-public confidential research and competitively sensitive technical,

                       marketing, financial, sales or other confidential business information;

                  b.   sensitive non-public information concerning individuals or entities,

                       including, but not limited to, social security numbers, home telephone




                                                   2
         Case 1:18-cv-10320-AJN Document 99
                                         98 Filed 07/07/20
                                                  07/01/20 Page 3 of 14



                     numbers and addresses, tax returns, and medical, credit, or banking

                     information;

               c.    information received in confidence, or pursuant to contractual non-

                     disclosure obligations, from non-parties;

               d.    information otherwise entitled to protection under Fed. R. Civ. P.

                     26(c)(1)(G);

               e.    to the extent that production is permitted in accordance with the European

                     General    Data    Protection    Regulation    (2016/679)    (“GDPR”),     any

                     documentation containing “personal data” (as defined in Article 4(1) of the

                     GDPR); or

               f.    any other category of information this Court subsequently affords

                     confidential status.

Such designated Discovery Materials are referred to as “Confidential Discovery Material.”

         3.    Any Producing Party may, as described in Paragraph 5, designate as “Highly

Confidential,” subject to this Order, any Discovery Material or portion of such Discovery

Material that the Party reasonably, and in good faith, believes contains or reflects highly sensitive

non-public commercial, proprietary, financial, business, or personal information. The following

non-exhaustive list sets forth examples of information that may be considered “Highly

Confidential”: (a) trade secrets or other proprietary technical or commercial information that the

unauthorized disclosure of which would result in competitive, commercial, or financial harm to

the Producing Party or its personnel, clients, or customers; (b) information related to negotiations

with potential customers, investors, or partners, disclosure of which would be harmful to present

or prospective business plans; (c) any non-public information that, if disclosed, could damage an




                                                  3
         Case 1:18-cv-10320-AJN Document 99
                                         98 Filed 07/07/20
                                                  07/01/20 Page 4 of 14



existing or potential business relationship; or (d) material that would not otherwise be adequately

protected under the procedures set forth herein for Confidential Material. Such designated

Discovery Materials are referred to as “Highly Confidential Discovery Material.”

         4.    Discovery Material that is otherwise available through alternative public means

or information that is in the public domain shall not be deemed or considered to be Confidential

or Highly Confidential Discovery Material under this Order.

         5.    A non-party from whom Discovery Material is sought by any Party may designate

such materials as Confidential or Highly Confidential consistent with the terms of this Order.

Under such circumstances, Discovery Material designated Confidential or Highly Confidential by

any such non-party is assigned the same protections as Discovery Material designated Confidential

or Highly Confidential by a Party, and all duties applicable to a Party shall apply to such non-

party.   All obligations applicable to a Party receiving Confidential or Highly Confidential

Discovery Material from another Party shall apply to any Party receiving Confidential or Highly

Confidential Discovery Material from a non-party.

         6.    With respect to the Confidential portion of any Discovery Material, other than

deposition transcripts and exhibits, the Party producing the Confidential Discovery Material may

designate a portion as “Confidential” by stamping or otherwise clearly marking as “Confidential”

the protected portion in a manner that will not interfere with legibility or audibility. With respect

to the Highly Confidential portion of any Discovery Material, other than deposition transcripts and

exhibits, the Party producing the Highly Confidential Discovery Material may designate a portion

as “Highly Confidential” by stamping or otherwise clearly marking as “Highly Confidential” the

protected portion in a manner that will not interfere with legibility or audibility.




                                                  4
         Case 1:18-cv-10320-AJN Document 99
                                         98 Filed 07/07/20
                                                  07/01/20 Page 5 of 14



       7.       A Producing Party or non-party may designate deposition exhibits or portions of

deposition transcripts as Confidential or Highly Confidential either by: (a) indicating on the record

during the deposition that a question calls for Confidential or Highly Confidential Discovery

Material, in which case the reporter shall mark the question and response as “Confidential” or

“Highly Confidential”; or (b) notifying the reporter and all counsel of record, in writing, within 30

days after a deposition has concluded, of the specific pages and lines of the transcript that are to

be designated “Confidential” or “Highly Confidential,” in which case all counsel receiving the

transcript will be responsible for marking the copies of the designated transcript in their possession

or under their control as directed by the designating Party. During the 30-day period following a

deposition, all Parties will treat the entire deposition transcript as if it had been designated

Confidential.

       8.       If at any time before trial a Party producing Discovery Material realizes that it

should have designated as Confidential or Highly Confidential some portion(s) of Discovery

Material that it previously produced without such a designation, the producing Party may so

designate such material by apprising all prior recipients in writing and providing substitute copies

of the Discovery Material in question that are marked to reflect the requested designation.

Thereafter, all persons subject to this Order will treat such designated portion(s) of the Discovery

Material as Confidential or Highly Confidential.

II.    Permissible Uses of Confidential Information

       9.       All Discovery Material shall be used by the receiving Party solely for purposes of

the prosecution or defense of this Action, shall not be used by the receiving Party for any business,

commercial, competitive, personal, or other purpose, and shall not be disclosed by the receiving




                                                  5
         Case 1:18-cv-10320-AJN Document 99
                                         98 Filed 07/07/20
                                                  07/01/20 Page 6 of 14



Party to anyone other than those set forth in Paragraph 10, unless and until the restrictions herein

are removed either by written agreement of counsel for the Parties, or by order of the Court.

       10.     Except as required by law, no person subject to this Order, other than the Party

producing the Discovery Material, may disclose any Confidential Discovery Material except to the

following persons:

               a.    attorneys of record in this Action, other outside counsel to the Parties,

                     relevant in-house counsel for the Parties, and employees of such attorneys,

                     including secretarial staff, paralegals, and duplicating and data processing

                     personnel, to whom it is necessary that Discovery Material be shown for

                     purposes of this Action;

               b.    outside experts or consultants retained by a Party or a Party’s counsel in

                     connection with this Action (hereinafter, “Qualified Persons”), provided

                     such Qualified Persons have signed a non-disclosure agreement in the form

                     attached hereto as Exhibit A;

               c.    the Court and any appellate court and court personnel;

               d.    mediators and arbitrators and their staff, as engaged by the Parties or

                     appointed by the Court;

               e.    actual or potential witnesses or deponents, and their counsel;

               f.    any person who created, sent, or received the Confidential Discovery

                     Material and any person who had access to such material while employed

                     by the Producing Party;

               g.    litigation support and electronic discovery vendors, temporary attorneys,

                     copy services, data entry, and computer support services retained by or for




                                                 6
         Case 1:18-cv-10320-AJN Document 99
                                         98 Filed 07/07/20
                                                  07/01/20 Page 7 of 14



                     the Parties to assist in preparing for pretrial discovery, trial, and/or hearings,

                     including, but not limited to: court reporters; litigation support personnel;

                     jury consultants; individuals to prepare demonstrative and audiovisual aids

                     for use in the courtroom, depositions, or mock jury sessions, as well as their

                     staff; and stenographic and clerical employees whose duties and

                     responsibilities require access to Confidential Discovery Material; and

               h.    the Parties, including, in the case of Parties that are corporations or other

                     business entities, those executives or other personnel who participate in

                     decisions concerning this Action, and any insurance carriers, or their

                     representatives, whose insurance coverage is implicated by or who are

                     paying defense costs associated with this Action.

       11.     Confidential Discovery Material shall be used only by individuals permitted access

to it under Paragraph 10. Confidential Discovery Material shall not be disclosed in any manner to

any other individual, until and unless: (a) counsel for the Producing Party or non-party asserting

confidentiality waives the claim of confidentiality; or (b) the Court orders such disclosure.

       12.     Except as required by law, Highly Confidential Discovery Material shall be treated

in the same manner as Confidential Discovery Material, except that it shall not be disclosed to

executives or other personnel of the Parties (including in-house legal counsel for the Parties).

       13.     Nothing in this Order shall prevent a Producing Party from using its own

Confidential or Highly Confidential Discovery Material in any way the Producing Party chooses.

Notwithstanding a designation of Confidential or Highly Confidential, Discovery Material may be

shown to a person the Parties reasonably believe would have seen or been aware of the material

previously.




                                                   7
         Case 1:18-cv-10320-AJN Document 99
                                         98 Filed 07/07/20
                                                  07/01/20 Page 8 of 14



III.   Challenges to Confidential Designations

       14.     In the event that counsel for a Party deems it necessary to disclose any Confidential

or Highly Confidential Discovery Material to any person not contemplated in Paragraph 10, that

counsel shall make a request to counsel for the Producing Party in writing or on the record in a

deposition or proceeding before the Court, and shall attempt to reach agreement regarding such

disclosure. If agreement cannot be reached, the Party seeking to make the disclosure of the

Confidential or Highly Confidential Discovery Material may move the Court to rule as to whether

such disclosure may be made and whether any restrictions or limitations should be placed on such

disclosure. No disclosure shall be made unless and until such motion is decided in favor of the

movant. Notwithstanding anything to the contrary in this Stipulation and Order, however, the

Producing Party shall bear the burden of establishing the propriety of its designation of documents

or information as Confidential or Highly Confidential.

       15.     Any Party who objects to any designation of confidentiality may, at any time before

trial, serve upon counsel for the Producing Party a written notice stating with particularity the

grounds of the objection. If the Parties cannot reach agreement, counsel will address their dispute

to the Court in accordance with Paragraph 2(C) of this Court’s Individual Practices in Civil Cases.

Failure to object to a designation, unless after commencement of trial, shall not be treated as a

waiver of the objection or acquiescence of the designation.

       16.     The inadvertent or unintentional disclosure of Confidential or Highly Confidential

Discovery Material that should have been designated as Confidential or Highly Confidential,

regardless of whether the Discovery Material was so designated at the time of disclosure, shall not

be deemed a waiver in whole or in part of a Producing Party’s claim to confidentiality, either as to

the specific information disclosed or as to any other Discovery Material concerning the same or




                                                 8
         Case 1:18-cv-10320-AJN Document 99
                                         98 Filed 07/07/20
                                                  07/01/20 Page 9 of 14



related subject matter. Such inadvertent or unintentional disclosure may be rectified by a written

notification provided within a reasonable time to counsel for all Parties and non-parties to whom

the material was disclosed. Such notification shall constitute a designation of the Discovery

Material as Confidential or Highly Confidential under this Order.

       17.     When the inadvertent or mistaken disclosure of Discovery Material protected by

any claim of attorney-client or other privilege or work-product immunity is discovered by the

producing Party and brought to the attention of the receiving Party, the receiving Party’s treatment

of such material shall be in accordance with Fed. R. Civ. P. 26(b)(5)(B) and F.R.E. 502(b), as

appropriate. Such inadvertent or mistaken disclosure of such information shall not by itself

constitute a waiver by the producing Party of any claims of privilege or work-product immunity.

However, nothing herein restricts the right of the receiving Party to challenge the producing Party’s

claim of privilege if appropriate after receiving notice of the inadvertent or mistaken disclosure.

The Producing Party or non-party shall retain the burden of establishing the privileged or protected

nature of any inadvertently disclosed information.

IV.    Miscellaneous

       18.     To the extent that any Confidential or Highly Confidential Discovery Material

needs to be submitted to the Court, it must be submitted in accordance with Rule 4 of this Court’s

Individual Practices in Civil Cases.

       19.     Nothing in this Order will prevent any Party from producing any Confidential or

Highly Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days before




                                                 9
        Case 1:18-cv-10320-AJN Document 99
                                        98 Filed 07/07/20
                                                 07/01/20 Page 10 of 14



any disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

       20.     Each person who has access to Discovery Material designated as Confidential or

Highly Confidential must take appropriate precautions to prevent the unauthorized or inadvertent

disclosure of such material.

       21.     Within 60 days of the final disposition of this Action – including all appeals – upon

request of the Producing Party, all recipients of Confidential or Highly Confidential Discovery

Material must either return such material, including all copies, to the producing Party or destroy

such material, including all copies. Notwithstanding this provision, the attorneys that the Parties

have specifically retained for this Action may retain an archival copy of all pleadings, motion

papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product,

even if such materials contain Confidential or Highly Confidential Discovery Material. Any such

archival copies that contain or constitute Confidential or Highly Confidential Discovery Material

remain subject to this Order.

       22.     This Order does not govern the use of Confidential or Highly Confidential

Discovery Material at trial. Prior to trial, the Parties shall meet and confer on the use of

Confidential and Highly Confidential Discovery Material at trial and shall address procedures

governing such use in the proposed pre-trial order.

       23.     Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of his, her, or its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.




                                                 10
           Case 1:18-cv-10320-AJN Document 99
                                           98 Filed 07/07/20
                                                    07/01/20 Page 11 of 14



       24.        This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential or Highly Confidential Discovery Material is

produced or disclosed.

       25.        This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

       SO STIPULATED AND AGREED.

Dated: July 1, 2020

BERNSTEIN LITOWITZ BERGER                                  SCOTT+SCOTT
& GROSSMANN LLP                                            ATTORNEYS AT LAW LLP

  /s/ Jeremy P. Robinson (w/ permission)                    /s/ William C. Fredericks
Jeremy P. Robinson                                         William C. Fredericks
Jai K. Chandrasekhar                                       Donald A. Broggi
1251 Avenue of the Americas                                Randy Moonan
New York, NY 10020                                         The Helmsley Building
Telephone: (212) 554-1400                                  230 Park Avenue, 17th Floor
Facsimile: (212) 554-1444                                  New York, NY 10169
jeremy@blbglaw.com                                         Telephone: (212) 223-6444
jai@blbglaw.com                                            Facsimile: (212) 223-6334
                                                           wfredericks@scott-scott.com
                                                           dbroggi@scott-scott.com
                                                           rmoonan@scott-scott.com

                     Co-Lead Counsel for Lead Plaintiffs and the Proposed Class

Robert D. Klausner
Stuart A. Kaufman
KLAUSNER, KAUFMAN, JENSEN
& LEVINSON, P.A.
7080 Northwest 4th Street
Plantation, FL 33317
Telephone: (954) 916-1202
Facsimile: (954) 916-1232
bob@robertdklausner.com
stu@robertdklausner.com

           Additional Counsel for Lead Plaintiff Louisiana Sheriffs’ Pension & Relief Fund



                                                    11
       Case 1:18-cv-10320-AJN Document 99
                                       98 Filed 07/07/20
                                                07/01/20 Page 12 of 14



FRIED, FRANK, HARRIS, SHRIVER                    PAUL, WEISS, RIFKIND, WHARTON
& JACOBSON LLP                                   & GARRISON LLP

 /s/ Scott B. Luftglass (w/ permission)           /s/ Audra J. Soloway (w/ permission)
Scott B. Luftglass                               Audra J. Soloway
Peter L. Simmons                                 Brady M. Sullivan
Samuel P. Groner                                 1285 Avenue of the Americas
One New York Plaza                               New York, NY 10019
New York, NY 10004                               Telephone: (212) 373-3000
Telephone: (212) 859-8000                        Facsimile: (212) 757-3990
Facsimile: (212) 859-4000                        asoloway@paulweiss.com
scott.luftglass@friedfrank.com                   bmsullivan@paulweiss.com
peter.simmons@friedfrank.com
samuel.groner@friedfrank.com                     Counsel for Defendants AEA Investors LP,
                                                 AEA EWT Holdings LP, AEA EWT
Counsel for Defendants Evoqua Water              Holdings GP LLC, AEA Investors Fund V
Technologies Corp., Ronald C. Keating,           LP, AEA Investors Participant Fund V LP,
Benedict J. Stas, Anthony Webster, Martin        AEA Investors QP Participant Fund V LP,
Lamb, Nick Bhambri, Gary Cappeline,              AEA Investors Fund V-A LP, AEA
Judd Gregg, Brian R. Hoesterey, Vinay            Investors Fund V-B LP, AEA Investors PF
Kumar, and Peter M. Wilver                       V LLC, AEA Investors Partners V LP, and
                                                 AEA Management (Cayman) Ltd.

SHEARMAN & STERLING LLP

 /s/ Agnès Dunogué (w/ permission)
Agnès Dunogué
599 Lexington Avenue
New York, NY 10022
Telephone: (212) 848-5257
Facsimile: (646) 848-4000
agnes.dunogue@shearman.com

Counsel for Defendants Citigroup Global
Markets Inc., Cowen and Company, LLC,
Credit Suisse Securities (USA) LLC,
Goldman Sachs & Co. LLC, J.P. Morgan
Securities LLC, Morgan Stanley & Co. LLC,
Raymond James & Associates, Inc., RBC
Capital Markets, LLC, Robert W. Baird &
Co. Incorporated, Stifel, Nicolaus &
Company, Incorporated, and Wells Fargo
Securities, LLC




                                            12
       Case 1:18-cv-10320-AJN Document 99
                                       98 Filed 07/07/20
                                                07/01/20 Page 13 of 14



              July 7
Dated: ____________________, 2020

   Nothing in this Order affects the           SO ORDERED.
   parties' obligation to comply with
   Rule 4 of the Court's Individual
   Practices in Civil Cases governing          ________________________________
   redactions and filing under seal, or        Alison J. Nathan
   with any of the Court's other
                                               United States District Judge
   Individual Practices as relevant. SO
   ORDERED.




                                          13
        Case 1:18-cv-10320-AJN Document 99
                                        98 Filed 07/07/20
                                                 07/01/20 Page 14 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                               Civ. A. No. 1:18-cv-10320-AJN
IN RE EVOQUA WATER TECHNOLOGIES
CORP. SECURITIES LITIGATION



                              NON-DISCLOSURE AGREEMENT

       I, _______________________________, acknowledge that I have read and understand the

Protective Order entered in the above-captioned action governing the non-disclosure of those

portions of Discovery Material that have been designated as Confidential or Highly Confidential.

I agree that I will not disclose such Confidential or Highly Confidential Discovery Material to

anyone other than for purposes of this litigation and that at the conclusion of the litigation, I will

return all discovery information to the Party or attorney from whom I received it.                By

acknowledging these obligations under the Protective Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern District of New York

for the purpose of any issue or dispute arising hereunder and that my willful violation of any term

of the Protective Order could subject me to punishment for contempt of Court.


                                                      ________________________________

                                                      Dated:
